

Exhibit 10.3










KEYSTONE CONSOLIDATED INDUSTRIES, INC.


MASTER RETIREMENT TRUST I


(As Amended and Restated Effective as of January 1, 2006)










 









--------------------------------------------------------------------------------








KEYSTONE CONSOLIDATED INDUSTRIES, INC.
MASTER RETIREMENT TRUST I


TABLE OF CONTENTS

 
PAGE
SECTION 1  GENERAL  
2
1.1 Definitions
2
1.2 Compliance With Law
2
   
SECTION 2 ESTABLISHMENT OF MASTER TRUST  
3
2.1 Appointment and Acceptance of Master Trustee
3
2.2 Master Trustee Responsibilities
3
2.3 Contributions
3
2.4 Exclusive Benefit
3
2.5 Return of Contributions
3
2.6 Distributions
4
2.7 Commingling
4
2.8 Ancillary Trusts
5
   
SECTION 3 AUTHORITIES  
6
3.1 Authorized Parties
6
3.2 Authorized Instructions
6
   
SECTION 4 POWERS AND DUTIES
6
4.1  General Powers and Duties of Master Trustee
6
4.2  Power of Attorney
8
4.3 Contractual Income and Settlement
8
   
SECTION 5 INVESTMENT OF THE FUND  
9
5.1 Appointment of Investment Managers
9
5.2 Directed Powers of Master Trustee
9
5.3 Standard of Care
12
5.4 Force Majeure
12
5.5 Accounting
12
   
SECTION 6 REPORTING AND RECORDKEEPING  
13
6.1 Review of Reports
13
6.2 Non-Fund Assets
13
   
SECTION 7 COMPENSATION, EXPENSES, TAXES, INDEMNIFICATION
13
7.1 Compensation and Expenses
13
7.2 Tax Obligations
14
7.3 Indemnification
14
7.4 Damages
15
7.5 Compensation and Expenses
15


i

--------------------------------------------------------------------------------






   
SECTION 8 AMENDMENT, TERMINATION, RESIGNATION, REMOVAL
15
8.1 Amendment
15
8.2 Removal or Resignation of Master Trustee
15
8.3 Plan Termination
15
8.4 Property Not Transferred
16
   
SECTION 9 PARTICIPATION AND SEGREGATION
16
9.1 Adoption of Master Trust by Subsidiaries and Affiliates
16
9.2 Segregation from Further Participation
16
9.3 Loss of Qualification
17
   
SECTION 10 ADDITIONAL PROVISIONS  
17
10.1 Assignment or Alienation
17
10.2 Successors and Assigns
17
10.3 Governing Law
17
10.4 Necessary Parties
17
10.5 No Third Party Beneficiaries
18
10.6 Representations
18
10.7 Execution in Counterparts
18
10.8 Action by the Company
18
10.9 Provisions to Comply With Revenue Ruling 81-100
18




ii

--------------------------------------------------------------------------------



KEYSTONE CONSOLIDATED INDUSTRIES, INC.
MASTER RETIREMENT TRUST I


THIS MASTER TRUST AGREEMENT, effective as of the 1st day of January,
2006 between Keystone Consolidated Industries, Inc. (the "company"), and U.S.
BANK NATIONAL ASSOCIATION (the "Master Trustee").


WITNESSETH:
WHEREAS, the company and its subsidiaries or affiliates have adopted one or more
employee benefit plans, and may in the future adopt additional employee benefit
plans, intended to meet the requirements of Section 401(a) of the Code for the
benefit of the employees therein described (a “plan”, individually or the
“plans”, collectively); and


WHEREAS, the company has previously established a master trust constituting a
part of the plans pursuant to which assets are held to provide for the funding
of the plans and the payment of benefits under the plans, the company has
determined that the splitting of such master trust into two separate master
trusts each funding one or more but less than all of the plans is considered
desirable, and this Agreement constitutes an amendment and partial continuation
of the prior master trust in the form of the Keystone Consolidated Industries,
Inc. Master Retirement Trust I as set forth herein (the “Master Trust”); and


WHEREAS, the plans of which this Master Trust forms a part and Section 10.8
hereof provide for one or more fiduciaries named in the plans, or identified as
a fiduciary pursuant to a procedure specified in the plans, which have been
allocated the power to manage and control the assets of the plans (the “Named
Fiduciary”);


WHEREAS, it is contemplated that all or part of the Fund (as hereinafter
defined) may be transferred for investment purposes to The Combined Master
Retirement Trust, as amended and restated effective September 30, 2005 (as it
may be further amended from time to time), between Contran Corporation and
Harold C. Simmons and his successor or successors and assigns (the “CMRT”);


NOW, THEREFORE, the company and the Master Trustee, each intending to be legally
bound, agree as follows:


1

--------------------------------------------------------------------------------


SECTION 1- GENERAL


1.1 Definitions. The terms used herein shall have the following meanings:


(a) "Agreement" means this instrument, including all amendments thereto.


(b) "Authorized Instructions" means all directions and instructions to the
Master Trustee from an Authorized Party provided in accordance with Section 3.2
of this Agreement.


(c) "Authorized Party" means any person or entity properly identified by the
company, the Named Fiduciary or the Investment Manager to the Master Trustee in
accordance with Section 3.1 of this Agreement.


(d) "Code" means the Internal Revenue Code of 1986, as amended.


(e) "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


(f) "Fund" means the assets held pursuant to this Agreement as such assets shall
exist from time to time.


(g) "Investment Manager" means an investment manager, within the meaning of
Section 3(38) of ERISA, with respect to the Fund which has been appointed by the
Named Fiduciary pursuant to Section 5.1.


(h) "Real Estate" means direct or indirect investments of the Fund in real
property, leaseholds, mineral interests or participations in real estate
investment trusts or corporations organized under Sections 501(c)(2) or
501(c)(25) of the Code.


(i) "Tax Obligations" means the responsibility for payment of taxes,
withholding, certification and reporting requirements, claims for exemptions or
refund, interest, penalties and other related expenses of the Fund.


1.2 Compliance With Law. The Master Trust is intended to comply with ERISA and
to be tax-exempt under Section 501(a) of the Code. The company represents that
the plans are qualified under Section 401(a) of the Code and shall immediately
notify the Master Trustee if a plan ceases to be so qualified.




2

--------------------------------------------------------------------------------


 
SECTION 2 - ESTABLISHMENT OF MASTER TRUST


2.1 Appointment and Acceptance of Master Trustee. The Named Fiduciary hereby
appoints U.S. BANK NATIONAL ASSOCIATION as Master Trustee of the Master Trust
with respect to the Fund. The Fund shall be held by the Master Trustee in trust
and dealt with in accordance with the provisions of this Agreement. The Master
Trustee hereby accepts its appointment as master trustee, acknowledges that it
assumes the duties established by this Agreement and agrees to be bound by the
terms contained herein.


2.2 Master Trustee Responsibilities. The Master Trustee is not a party to, and
has no duties or responsibilities under, any of the plans other than those that
may be expressly contained in this Agreement. In any case in which a provision
of this Agreement conflicts with any provision in a plan, this Agreement shall
control. The Master Trustee shall have no duties, responsibilities or liability
with respect to the acts or omissions of any prior trustee.


2.3 Contributions. The Master Trustee agrees to accept contributions that are
paid to it by the company (as well as rollover contributions and direct
transfers from other qualified retirement plans) in accordance with the terms of
this Agreement. Such contributions shall be in cash or in such other form that
may be acceptable to the Master Trustee. The Master Trustee shall have no duty
to determine or collect contributions under the plans and shall have no
responsibility for any property until it is received and accepted by the Master
Trustee. The company shall have the sole duty and responsibility for the
determination of the accuracy or sufficiency of the contributions to be made
under the plans, the transmittal of the same to the Master Trustee and
compliance with any statute, regulation or rule applicable to contributions.


2.4 Exclusive Benefit. Except as may be permitted by law or by the terms of the
plans or this Agreement, at no time prior to the satisfaction of all liabilities
with respect to participants and their beneficiaries under the plans shall any
part of the Master Trust be used for or diverted to any purpose other than for
the exclusive benefit of the participants and their beneficiaries. The assets of
the Master Trust shall be held for the exclusive purposes of providing benefits
to participants of the plans and their beneficiaries and defraying the
reasonable expenses of administering the plans and the Master Trust.


2.5 Return of Contributions. Notwithstanding any other provision of this
Agreement: (i) as contributions made prior to the receipt of an initial
determination letter are conditional upon a favorable determination as to the
qualified status of each of the plans under Code Section 401, if a plan receives
an adverse determination with respect to its initial qualification, then any
such contribution may be returned to the company within one year after such
determination, provided the application for determination is made by the time
prescribed by law; (ii) contributions made by the company based upon mistake of
fact may be returned to the company within one year of such contribution; (iii)
as all contributions to the plans are conditioned upon their deductibility under
the Code, if a deduction for such a contribution is disallowed, such
contribution may be returned to the company within one year of the disallowance
of such deduction; and (iv) after all liabilities under a plan have been
satisfied, the remaining assets of the Master Trust belonging to that plan shall
be distributed to the company if such distribution is provided for in that plan
and does not contravene any provision of applicable law.


3

--------------------------------------------------------------------------------


In the case of the return of a contribution due to mistake of fact or the
disallowance of a deduction, the amount which may be returned is the excess of
the amount contributed over the amount that would have been contributed had
there not been a mistake or disallowance. Earnings attributable to the excess
contributions may not be returned to the company but losses attributable thereto
must reduce the amount to be so returned. Any return of contribution or
distribution of assets made by the Master Trustee pursuant to this Section shall
be made only upon the direction of the company, which shall have exclusive
responsibility for determining whether the conditions of such return or
distribution have been satisfied and for the amount to be returned.


2.6 Distributions. The Master Trustee shall make distributions or transfers out
of the Fund pursuant to Authorized Instructions. To the extent assets are held
in checking accounts outside the Fund pursuant to Authorized Instructions, the
Named Fiduciary shall cause such assets to be held in trust and in accordance
with the bonding requirements of Section 412 of ERISA, secure from the claims of
all creditors of the company, the Named Fiduciary or any participant or
beneficiary covered by the plans. The company hereby agrees that the Authorized
Party shall have the exclusive responsibility, and the Master Trustee shall not
have any responsibility or duty under this Agreement, for determining that the
Authorized Instructions are in accordance with the terms of the plans and
applicable law, including without limitation, the amount, timing or method of
payment and the identity of each person to whom such payments shall be made. The
Master Trustee shall have no responsibility or duty to determine the tax effect
of any payment or to see to the application of any payment. In making payments
to service providers pursuant to Authorized Instructions, the company
acknowledges that the Master Trustee is acting as a paying agent, and not as the
payor, for tax information reporting and withholding purposes.


2.7 Commingling.


(a) General. The Master Trustee may commingle the assets attributable to the
plans for which contributions are made under this Agreement if this Agreement is
applicable to more than one plan, and may commingle the Fund with funds of other
trusts of similar nature created by the company for the exclusive benefit of its
employees. Where commingling is effected with other trusts maintained by the
company, the combined trust, to the extent that assets are attributable to
contributions made under this Agreement, shall be the Fund referred to herein.
The Master Trustee shall maintain such records as are necessary in order to
maintain a separation of the Fund from the funds of the other trusts maintained
by the company and to separate the assets attributable to each of the plans for
which contributions are made under this Agreement. The company shall be
responsible for causing sufficient records to be maintained to insure that
benefits and liabilities payable with respect to each plan shall be paid from
the assets allocable to each such plan.


4

--------------------------------------------------------------------------------


 
(b) Incorporation of The Combined Master Retirement Trust. Contran Corporation
(“Contran”) has established the CMRT for the purpose of permitting the
collective investment therein of part or all of the assets of the trusts which
implement the various qualified pension and profit sharing plans maintained by
Contran, the other members of the controlled group of corporations of which
Contran is a member and such other related companies as are designated by
Contran. The provisions of the CMRT, as amended from time to time, are hereby
incorporated herein and made a part of this Agreement. The company may direct
the Master Trustee of this Master Trust to invest any part or all of its assets
in the CMRT, and the Master Trustee shall have the power to make each such
investment directed by the company. In addition the company may direct that part
or all of this Master Trust’s investment in the CMRT be withdrawn. Subject to
applicable law, the Master Trustee shall have no investment responsibility with
respect to any investment in the CMRT and shall incur no liability as a result
of its compliance with any direction of the company in accordance with the
foregoing. Notwithstanding the foregoing, the company may not direct any
investment in, or permit any continued investment in, the CMRT if the company
determines or is advised by the Internal Revenue Service that the CMRT does not
meet the requirements for qualification under Section 401(a) of the code, and is
not entitled to exemption from taxes under Section 501(a) of the Code. To the
extent that the company does not direct the investment of any assets of this
Master Trust, the investment of such assets shall be the responsibility of any
Investment Managers appointed under this Agreement and, if none, the company. It
is intended that to the extent there may be any conflict between the provisions
of this Section and any other provisions of this Agreement, the provisions of
this Section shall be controlling.


2.8 Ancillary Trusts. Notwithstanding any other provisions hereof, in addition
to its power to direct investments in the CMRT in accordance with Section 2.7
hereof, the company shall have the authority to direct the Master Trustee to
enter into and execute one or more ancillary trust agreements with one or more
ancillary trustees designated by the company and to transfer such assets of the
trust fund as the company directs to an ancillary trust investment fund to be
held and managed by an ancillary trustee under an ancillary trust agreement. The
Master Trustee shall not make any investment review of, consider the propriety
of holding or selling, or vote any assets of an ancillary trust investment fund;
provided that the Master Trustee shall invest for short term purposes any cash
which is a part of the ancillary trust investment fund which is in the Master
Trustee’s custody as directed by the company in appropriate short term
investments. The company shall be responsible for allocating any assets of the
Fund to the ancillary trust investment funds. The Master Trustee shall not have
any responsibility for the investment of any asset of an ancillary trust
investment fund and shall incur no liability as a result of its compliance with
any direction of the company in accordance with the foregoing.


5

--------------------------------------------------------------------------------




SECTION 3 - AUTHORITIES


3.1 Authorized Parties. The company shall furnish the Master Trustee with a
written list of the names, signatures and extent of authority of all persons
authorized to direct the Master Trustee and otherwise act on behalf of the
company and the plans under the terms of this Agreement. The Named Fiduciary
will provide the Master Trustee with a written list of the names, signatures and
extent of authority of all persons authorized to act on behalf of the Named
Fiduciary. The Named Fiduciary shall cause each Investment Manager appointed in
accordance with Section 5.1 to furnish the Master Trustee with a written list of
the names and signatures of the person or persons who are authorized to
represent the Investment Manager. The Master Trustee shall be entitled to rely
on and shall be fully protected in acting upon direction from an Authorized
Party until notified in writing by the company, Investment Manager or Named
Fiduciary, as appropriate, of a change of the identity of an Authorized Party
and the Master Trustee shall not be responsible or liable for any diminution of
value of any securities or other property held by the Master Trustee (or its
subcustodians) at the direction of an Authorized Party.


3.2 Authorized Instructions. All directions and instructions to the Master
Trustee from an Authorized Party shall be in writing, transmitted by mail or by
facsimile or shall be an electronic transmission, provided the Master Trustee
may, in its discretion, accept oral directions and instructions and may require
confirmation in writing. The Master Trustee shall be entitled to rely on and
shall be fully protected in acting in accordance with all such directions and
instructions which it reasonably believes to have been given by an Authorized
Party and in failing to act in the absence thereof.


SECTION 4 - POWERS AND DUTIES


4.1 General Powers and Duties of Master Trustee. In administering the Master
Trust, the Master Trustee shall be specifically authorized to:


(a) Appoint custodians, subcustodians or sub-trustees, domestic or foreign
(including affiliates of the Master Trustee), as to part or all of the Fund,
except that the indicia of ownership of any asset of the Fund shall not be held
outside the jurisdiction of the District Courts of the United States unless in
compliance with Section 404(b) of ERISA and regulations thereunder; provided
that the Master Trustee shall not be liable for the acts or omissions of any
subcustodian appointed under this Section 4.1 pursuant to Authorized
Instructions;


(b) Hold property in nominee name, in bearer form, or in book entry form, in a
clearinghouse corporation or in a depository (including an affiliate of the
Master Trustee), so long as the Master Trustee's records clearly indicate that
the assets held are a part of the Fund; provided that, subject to Section 5.3,
the Master Trustee shall not be responsible for any losses resulting from the
deposit or maintenance of securities or other property (in accordance with
market practice, custom or regulation) with any recognized foreign or domestic
clearing facility, book-entry system, centralized custodial depository, or
similar organization;


6

--------------------------------------------------------------------------------


(c) Collect income payable to and distributions due to the Fund and sign on
behalf of the Master Trust any declarations, affidavits, certificates of
ownership and other documents required to collect income and principal payments,
including but not limited to, tax reclamations, rebates and other withheld
amounts; provided that, subject to Section 5.3, the Master Trustee shall not be
responsible for the failure to receive payment of (or late payment of)
distributions with respect to securities or other property of the Fund;


(d) Subject to the timely receipt of notice from an issuer or an Authorized
Party, collect proceeds from securities, certificates of deposit or other
investments which may mature or be called;


(e) Submit or cause to be submitted to the Named Fiduciary or the Investment
Manager, as designated by the Named Fiduciary, on a best efforts basis all
information actually received by the Master Trustee regarding ownership rights
pertaining to property held in the Fund;


(f) Attend to involuntary corporate actions;


(g) Determine the fair market value of the Fund monthly, or for such other
period as may be mutually agreed upon, in accordance with methods consistently
followed and uniformly applied. In determining fair market value of the Fund,
the Master Trustee shall be entitled to rely on and shall be protected in
relying on values provided by an Authorized Party;


(h) Render periodic statements for property held hereunder;


(i) Commence or defend suits or legal proceedings and represent the Fund in all
suits or legal proceedings in any court or before any other body or tribunal as
the Master Trustee shall deem necessary to protect the Fund;


(j) Employ upon prior notice to the company suitable agents and legal counsel,
who may be counsel for the company, and, as a part of its reimbursable expenses
under this Agreement, pay their reasonable compensation and expenses. The Master
Trustee shall be entitled to rely on and may act upon advice of counsel on all
matters, and shall be without liability for any action reasonably taken or
omitted in good faith pursuant to such advice;


(k) Deposit cash in interest bearing accounts in the banking department of the
Master Trustee or an affiliated banking organization;


(l) Take all action necessary to pay for authorized transactions or make
authorized payments, distributions, transfers or rollovers, including exercising
the power to borrow or raise moneys from any lender, which may be the Master
Trustee in its corporate capacity or any affiliate or agent of the Master
Trustee, upon such terms and conditions as are necessary to settle such
transactions, payments, distributions, transfers or rollovers;


7

--------------------------------------------------------------------------------


(m) Take any and all actions, including the appointment of agents, necessary to
settle transactions in futures and/or options contracts, short-selling programs,
foreign exchange or foreign exchange contracts, swaps, synthetic GICs, BICs and
similar instruments and other derivative investments;


(n) Make, execute and deliver any and all documents, agreements or other
instruments in writing as is necessary or desirable for the accomplishment of
any of the powers and duties in this Agreement; and


(o) Generally take all action, whether or not expressly authorized, which the
Master Trustee may deem necessary or desirable for the fulfillment of its duties
hereunder.


The powers described in this Section 4.1 may be exercised by the Master Trustee
with or without Authorized Instructions, but where the Master Trustee acts on
Authorized Instructions, the Master Trustee shall be fully protected as
described in Section 3.2.
 
4.2 Power of Attorney. The Named Fiduciary appoints the Master Trustee as the
Master Trust’s true and lawful attorney-in-fact and authorizes the Master
Trustee to delegate the power of attorney to its global custodians with full
powers of substitution to:


(a) sign, file and deliver all requests or claims for refund or reduction of ,
or exemption from, any withholding or similar taxes, collect the refund of the
tax and transfer the amounts collected as directed;


(b) vote securities or execute proxies held in the Master Trust as directed and
exercise rights as directed, related to the securities as a result of corporate
actions;


(c) safekeep securities in the name of the Master Trust, receive dividends,
interest, other payments and sale of proceeds on behalf of the Master Trust,
sign on behalf of the Master Trust any and all forms pertaining to instructions
for sale or purchase of securities, and give specific instructions regarding
securities, cash and related transactions that are registered in the name of the
Master Trust.


The global custodian is authorized to perform any other actions necessary to
carry out the intent of this Section. .


Any charges or expenses incurred in connection with acts permitted under this
Section shall be paid by the Master Trust.


4.3 Contractual Income and Settlement.


(a) Contractual Income. In accordance with the Master Trustee’s standard
operating procedure, the Master Trustee shall credit the Fund with income and
maturity proceeds on securities on contractual payment date net of any taxes or
upon actual receipt.  In most instances, income and maturity proceeds are
received on the contractual payment date.


(b) Contractual Settlement. In accordance with the Master Trustee’s standard
operating procedure, the Master Trustee will attend to the settlement of
securities transactions on the basis of either contractual settlement date
accounting or actual settlement date accounting. To the extent the Master
Trustee settles certain securities transactions on the basis of contractual
settlement date accounting, the Master Trustee may reverse to the contractual
settlement date any entry relating to such contractual settlement if the Master
Trustee reasonably believes that such amount will not be received.




8

--------------------------------------------------------------------------------


 
SECTION 5 - INVESTMENT OF THE FUND


5.1 Appointment of Investment Managers. The company shall have the power to
appoint and remove one or more Investment Managers, which may be the Master
Trustee or an affiliate of the Master Trustee, with respect to part or all of
the Fund. Except as may be provided in a separate investment management
agreement, the Master Trustee shall not be responsible, directly or indirectly,
for the investment or reinvestment of the assets of the Fund, which investment
and reinvestment shall be the sole responsibility of the company unless
otherwise delegated by the company. The Master Trustee shall be entitled to rely
entirely on an Investment Manager’s directions, shall be under no duty to
determine or make inquiry whether an Investment Manager’s directions received by
it are in accordance with the provisions of the plan or applicable law, and
shall have no duty to review or recommend the sale, retention, or other
disposition of any assets purchased or retained in accordance with an Investment
Manager’s directions. The Master Trustee shall have no liability for any loss to
the Fund resulting from the purchase, sale, or retention of any assets in
accordance with an Investment Manager’s directions, or resulting from not having
sold such assets so purchased or retained in the absence of an Investment
Manager’s directions, to make such sale or take any other action. The Master
Trustee shall be fully indemnified by the company for any action taken in
accordance with, or any failure to act in the absence of, an Investment
Manager’s directions.


5.2 Directed Powers of Master Trustee. In addition to the powers enumerated in
Section 4.1, the Master Trustee shall have and exercise the following powers and
authority in the administration of the Fund upon the direction of the Named
Fiduciary or an Investment Manager:


(a) Settle purchases and sales and engage in other transactions, including free
receipts and deliveries, exchanges and other voluntary corporate actions, with
respect to securities or other property received by the Master Trustee;


(b) Execute proxies for any securities held in the Fund;


9

--------------------------------------------------------------------------------


(c) Lend the specified assets of the Fund or portion of the Fund in accordance
with the terms and conditions of a separate lending agreement or agreements;


(d) Purchase or sell, write or issue, puts, calls, or other options, covered or
uncovered, enter into financial futures contracts, forward placement contracts
and standby contracts, and in connection therewith, deposit, hold (or direct the
Master Trustee or an affiliate of the Master Trustee, in its individual capacity
to deposit or hold) or pledge assets of the Fund;


(e) Settle investments in any collective investment fund, including a collective
investment fund maintained by the Master Trustee or an affiliate and appoint
agents and sub-trustees. To the extent that any investment is made in any such
collective investment fund, the terms of the collective trust indenture shall
solely govern the investment duties, responsibilities and powers of the trustee
of such collective investment fund and, to the extent required by law, such
terms, responsibilities and powers shall be incorporated herein by reference and
shall be a part of this Agreement. For purposes of valuation, the value of the
interest maintained by the Fund in such collective investment fund shall be the
fair market value of the collective investment fund units held, determined in
accordance with generally recognized valuation procedures. The Named Fiduciary
or Investment Manager directing an investment in a collective investment fund
expressly understands and agrees that any such collective investment fund may
provide for the lending of its securities by the collective investment fund
trustee and that such collective investment fund trustee will receive
compensation for the lending of securities that is separate from any
compensation of the Master Trustee hereunder, or any compensation of the
collective investment fund trustee for the management of such fund. Incorporated
by reference into this Agreement is the Plan and Declaration of Trust - U.S.
Bank National Association Collective Investment Funds for Employee Benefits
Trusts, as amended from time to time. Other collective investment funds or group
trust funds under any other declaration of trust may be utilized by the Fund
pursuant to directions of the Named Fiduciary or an Investment Manager upon the
company‘s adoption of an Addendum to this Agreement, with the Master Trustee’s
consent, for the sole purpose of incorporating by reference into this Agreement
said declaration of trust.


(f) Enter into any Insurance Contract with any insurance company or companies,
either for the purposes of investment or otherwise. The Master Trustee shall not
be responsible in any way for the form, terms, payment provisions or issuer of
any Insurance Contract which it is directed to purchase and hold to provide for
the payment of benefits, or for performing any functions under any such
Insurance Contract which it may be directed to purchase and hold as contract
holder thereunder (other than the execution of any documents incidental thereto
and transfer or receipt of funds thereunder in accordance with the Named
Fiduciary’s directions);


(g) Settle investments in Real Estate and exercise such other powers as may be
required in connection with the Fund’s investments in Real Estate. The Master
Trustee shall have no responsibility or discretion with respect to the
ownership, management, administration, operation or control of any Real Estate.
To the extent permitted by law, the Master Trustee shall be indemnified by the
company, to the extent not paid by the Fund, from all claims, liabilities,
losses, damages and expenses, including reasonable attorneys' fees and expenses,
arising from or in connection with any matter relating to the Real Estate and
which gives rise to the Real Estate and which gives rise to: (i) any violation
of any applicable environmental or health or safety law, ordinance, regulation
or ruling; or (ii) the presence, use, generation, storage, release, threatened
release, or containment, treatment or disposal of any petroleum, including crude
oil or any fraction thereof, hazardous substances, pollutants or contaminants as
defined in the Comprehensive Environmental Response Compensation and Liability
Act, as amended (CERCLA) or hazardous, toxic or dangerous substances or
materials as any of these terms may be defined under any federal or state law in
the broadest sense from time to time. This indemnification shall survive the
sale or other disposition of any Real Estate investment of the Fund or the
termination of this Agreement.


10

--------------------------------------------------------------------------------


Settlements of transactions may be effected in trading and processing practices
customary in the jurisdiction or market where the transaction occurs. The Named
Fiduciary acknowledges that this may, in certain circumstances, require the
delivery of cash or securities (or other property) without the concurrent
receipt of securities (or other property) or cash. In such circumstances,
subject to Section 5.3, the Master Trustee shall have no responsibility for
nonreceipt of payment (or late payment) or nondelivery of securities or other
property (or late delivery) by the counterparty.


The Named Fiduciary and/or any Investment Manager are authorized, and hereby
retain the right, to direct the Master Trustee to (i) retain the services of
U.S. Bancorp Piper Jaffray Inc. and/or any other registered broker-dealer
organization hereafter affiliated with U.S. Bank National Association, and any
future successors in interest thereto (collectively, including U.S. Bank
National Association, for the purposes of this paragraph referred to as the
“Affiliated Entities”), to provide services to assist in or facilitate the
purchase or sale of investment securities in the Fund, (ii) acquire as assets of
the Fund shares of mutual funds to which Affiliated Entities provides, for a
fee, services in any capacity and (iii) acquire in the Fund any other services
or products of any kind or nature from the Affiliated Entities regardless of
whether the same or similar services or products are available from other
institutions. The Master Trustee may be so directed to retain one or more of the
Affiliate Entities regardless of whether the same or similar services or
products are available from other institutions. Pursuant to such directions, the
Fund may directly or indirectly (through mutual funds fees and charges for
example) pay management fees, transaction fees and other commissions to the
Affiliate Entities for the services or products provided to the Fund and/or such
mutual funds at such Affiliated Entities’ standard or published rates without
offset (unless required by law) from any fees charged by the Master Trustee for
its services as Master Trustee. The Master Trustee may also be so directed to
deal directly with the Affiliated Entities regardless of the capacity in which
it is then acting, to purchase, sell, exchange or transfer assets of the Fund
even though the Affiliate Entities are receiving compensation or otherwise
profiting from such transactions or are acting as a principal in such
transactions. Included specifically, but not by way of limitation in the
transactions authorized by its provision are transactions in which any of the
Affiliate Entities are servicing as an underwriter or member of an underwriting
syndicate for a security being purchased or are purchasing or selling a security
for its own account.


11

--------------------------------------------------------------------------------


 
5.3 Standard of Care. The Master Trustee shall discharge its duties under this
Agreement with the care and skill required under ERISA with respect to such
duties. The Master Trustee shall not be responsible for the title, validity or
genuineness of any property or evidence of title thereto received by it or
delivered by it pursuant to this Agreement and shall be held harmless in acting
upon any notice, request, direction, instruction, consent, certification or
other instrument believed by it to be genuine and delivered by the proper party
or parties. The Master Trustee shall not be responsible or liable for any losses
or damages suffered by the Fund arising as a result of the insolvency of any
custodian, subtrustee or subcustodian, except to the extent the Master Trustee
was negligent in its selection or continued retention of such entity.


5.4 Force Majeure. Notwithstanding anything in this Agreement to the contrary,
the Master Trustee shall not be responsible or liable for its failure to perform
under this Agreement or for any losses to the Fund resulting from any event
beyond the reasonable control of the Master Trustee, its agents or
subcustodians, including but not limited to nationalization, strikes,
expropriation, devaluation, seizure, or similar action by any governmental
authority, de facto or de jure; or enactment, promulgation, imposition or
enforcement by any such governmental authority of currency restrictions,
exchange controls, levies or other charges affecting the Fund’s property; or the
breakdown, failure or malfunction of any utilities or telecommunications
systems; or any order or regulation of any banking or securities industry
including changes in market rules and market conditions affecting the execution
or settlement of transactions; or acts of war, terrorism, insurrection or
revolution; or acts of God; or any other similar or third-party event. This
Section shall survive the termination of this Agreement.


5.5 Accounting. Unless the company establishes another accounting method or
modifies the method set forth below, investment of a plan in each investment
fund within the Fund shall be reflected in the plan account for that plan on a
“unit” basis. As of the date of the initial investment by a plan under this
Master Trust, the initial unit value of each plan’s investment was represented
by a number of full units, each of which had a value between one hundred dollars
and one hundred and one dollars, carried to the fourth decimal. The company
shall inform the Master Trustee of the unit value and number of units held by
each plan as of the effective date of this Agreement. As of each subsequent
valuation date:


(a) The unit value of each investment fund shall be revalued by adjusting the
value of all outstanding units upward or downward so that the total value of all
such units equals the adjusted net worth of that investment fund.


(b) Withdrawals to be made from that investment fund as of that date shall be
made on the basis of the new unit value as of that date and the accounts of
plans withdrawing part or all of their investments as of that date shall be
charged accordingly.


(c) The accounts of plans making new or additional investments in the investment
fund as of that valuation date shall be credited with units based on the new
unit value as of that valuation date.


From time to time the company may direct the Master Trustee to divide or combine
units so that units shall have a greater or lesser value under an investment
fund. With the consent of the company, deposits in an investment fund may be
made in property other than cash, valued at its fair market value, as determined
by the Master Trustee. All deposits to an investment fund may be made only at
the direction of the company and only as of a valuation date, and all
withdrawals, transfers and distributions from an investment fund may be made
only at the direction of the company and only as of a valuation date.


12

--------------------------------------------------------------------------------




SECTION 6 - REPORTING AND RECORDKEEPING


6.1 Review of Reports. If, within 180 days after the Master Trustee mails to the
Named Fiduciary a statement with respect to the Fund, the Named Fiduciary has
not given the Master Trustee written notice of any exception or objection
thereto, the statement shall be deemed to have been approved, and in such case,
the Master Trustee shall not be liable for any matters in such statements. The
company or its agent shall have the right at its own expense and with prior
written notice to the Master Trustee, to inspect the Master Trustee's books and
records directly relating to the Fund during normal business hours.


6.2 Non-Fund Assets. The duties of the Master Trustee shall be limited to the
assets held in the Fund, and the Master Trustee shall have no duties with
respect to assets held by any other person including, without limitation, any
other trustee for the plans. The company hereby agrees that the Master Trustee
shall not serve as, and shall not be deemed to be, a co-trustee or an authorized
representative of the trustee of the CMRT under any circumstances. The Named
Fiduciary may request the Master Trustee to perform a recordkeeping service with
respect to property held by others and not otherwise subject to the terms of
this Agreement. To the extent the Master Trustee shall agree to perform this
service, its sole responsibility shall be to accurately reflect information on
its books which it has received from an Authorized Party.
 


SECTION 7 - COMPENSATION, EXPENSES, TAXES, INDEMNIFICATION


7.1 Compensation and Expenses. The Master Trustee shall be entitled to
compensation for services under this Agreement as mutually agreed. The Named
Fiduciary acknowledges that, as part of the Master Trustee’s compensation, the
Master Trustee may earn interest on balances, including without limitation,
disbursement balances and balances arising from purchase and sale transactions.
The Master Trustee shall also be entitled to reimbursement for reasonable
expenses incurred (including, without limitation, legal or other professional
fees and expenses incurred by the Master Trustee) by it in the discharge of its
duties under this Agreement. All such fees and expenses shall be charged to and
collected from the Fund unless paid by the company.


13

--------------------------------------------------------------------------------


 
If the Master Trustee advances cash or securities for any purpose, including the
purchase or sale of foreign exchange or of contracts for foreign exchange, or in
the event that the Master Trustee shall incur or be assessed taxes, interest,
charges, expenses, assessments, or other liabilities in connection with the
performance of this Agreement, except such as may arise from its own negligent
action, negligent failure to act or willful misconduct, any property at any time
held for the Fund shall be security therefor and the Master Trustee shall be
entitled to collect from the Fund sufficient cash for reimbursement, and if such
cash is insufficient, dispose of the assets of the Fund to the extent necessary
to obtain reimbursement. To the extent the Master Trustee advances funds to the
Master Trust for disbursements or to effect the settlement of purchase
transactions, the Master Trustee shall be entitled to collect from the Fund
either (i) with respect to domestic assets, an amount equal to what would have
been earned on the sums advanced (an amount approximating the “federal funds”
interest rate) or (ii) with respect to non-domestic assets, the rate applicable
to the appropriate foreign market.


7.2 Tax Obligations. To the extent an Authorized Party has provided necessary
information to the Master Trustee, the Master Trustee shall use reasonable
efforts to assist such Authorized Party with respect to any Tax Obligations. The
Named Fiduciary shall cause each Authorized Party to notify the Master Trustee
in writing of any Tax Obligations. Notwithstanding the foregoing, the Master
Trustee shall have no responsibility or liability for any Tax Obligations now or
hereafter imposed on the company or the Fund by any taxing authorities, domestic
or foreign, except as provided by applicable law.


To the extent the Master Trustee is responsible under any applicable law for any
Tax Obligation, the Named Fiduciary shall cause the appropriate Authorized Party
to inform the Master Trustee of all Tax Obligations, shall direct the Master
Trustee with respect to the performance of such Tax Obligations, and shall
provide the Master Trustee with the necessary funds and all information required
by the Master Trustee to meet such Tax Obligations. All such Tax Obligations
shall be paid from the Fund unless paid by the company.


7.3 Indemnification. The company shall indemnify and hold harmless the Master
Trustee from all claims, liabilities, losses, damages and expenses, including
reasonable attorneys’ fees and expenses, incurred by the Master Trustee in
connection with this Agreement, except as a result of the Master Trustee's own
negligence or willful misconduct. With respect to persons other than the Master
Trustee, to the extent permitted by law, no person (including any present or
former plan administrator of a plan, and any present or former director, officer
or employee of the company or any subsidiary, affiliate or related company)
shall be personally liable for any act done or omitted to be done in good faith
in the administration of the plans or the investment of the Fund. To the extent
permitted by law, each such present or former plan administrator or director,
officer or employee shall be indemnified and saved harmless by the company (to
the extent not indemnified or saved harmless under any liability insurance or
other indemnification arrangement with respect to the plans or this Master
Trust) from and against any and all claims of liability to which they are
subjected by reason of any act done or omitted to be done in good faith in
connection with the administration of the plans or this Master Trust or the
investment of the Fund, including all expenses reasonably incurred in their
defense if the company fails to provide such defense. Such costs and expenses so
indemnified shall be paid from the Fund, to the maximum extent permitted by law,
if not paid by the company. The indemnifications provided above shall survive
the termination of this Agreement.


14

--------------------------------------------------------------------------------


 
7.4 Damages. The Master Trustee shall not be liable for any act or omission of
any other person in carrying out any responsibility imposed upon such person and
under no circumstances shall the Master Trustee be liable for any indirect,
consequential, or special damages with respect to its role as Master Trustee.


7.5 Compensations and Expenses. All reasonable compensation, costs, charges and
expenses incurred in the administration of this Master Trust will, to the extent
not paid by the employers in such proportions as the company shall direct, be
paid from the Fund, provided that expenses incurred in connection with the sale,
investment and reinvestment of the Fund (such as brokerage, postage, express and
insurance charges and transfer taxes) shall be paid from the Fund.


 


SECTION 8 - AMENDMENT, TERMINATION, RESIGNATION, REMOVAL


8.1 Amendment. This Agreement may be amended by written agreement signed by the
parties hereto.


8.2 Removal or Resignation of Master Trustee. The Master Trustee may be removed
with respect to all or part of the Fund upon receipt of sixty days' written
notice (unless a shorter or longer period is agreed upon) from the Named
Fiduciary. The Master Trustee may resign as Master Trustee hereunder upon sixty
days' written notice (unless a shorter or longer period is agreed upon)
delivered to the Named Fiduciary. In the event of such removal or resignation, a
successor trustee will be appointed and the retiring Master Trustee shall
transfer the Fund, less such amounts as may be reasonable and necessary to cover
its compensation and expenses. In the event the Named Fiduciary fails to appoint
a successor trustee within sixty days of receipt of written notice of
resignation, the Master Trustee reserves the right to seek the appointment of a
successor trustee from a court of competent jurisdiction. The Master Trustee
shall have no duties, responsibilities or liability with respect to the acts or
omissions of any successor trustee.


8.3 Plan Termination. Should any of the plans be subject to the jurisdiction of
the Pension Benefit Guaranty Corporation ("PBGC") as provided under ERISA, and
should the Master Trustee receive written notice of the termination of a plan,
the Master Trustee is not required to take any action until it has received
notice from the company that the PBGC has been notified of the termination and
has not notified the company of its disapproval, in accordance with its
regulations. Thereafter, the Master Trustee shall distribute all assets then
constituting the plan’s allocable portion of the Fund, less any fees and
expenses payable from the Fund with respect to the plan, pursuant to Authorized
Instructions. The Master Trustee shall be entitled to assume that such
distributions are in full compliance with and not in violation of the terms of
the plan or any applicable law.


15

--------------------------------------------------------------------------------


 
8.4 Property Not Transferred. The Master Trustee reserves the right to retain
such property as is not suitable for distribution or transfer at the time of the
termination of a plan or this Agreement and shall hold such property for the
benefit of those persons or other entities entitled to such property until such
time as the Master Trustee is able to make distribution. Upon the appointment
and acceptance of a successor trustee, the Master Trustee's sole duties shall be
those of a custodian with respect to the property not transferred.


 
SECTION 9 - PARTICIPATION AND SEGREGATION


9.1 Adoption of Master Trust by Subsidiaries and Affiliates. Any entity which is
or becomes part of a controlled group with the company as defined in Code
Sections 414(b), (c) and (m) and which is now or may hereafter be organized
under the laws of the United States of America, or of any State or Territory
thereof, with the approval of the company and by appropriate action of its own
governing body, may adopt this Agreement, if such controlled group member shall
have adopted one or more plans qualified under Section 401(a) of the Code. Each
entity adopting this Agreement represents to the Master Trustee that it is a
part of such controlled group. If any such controlled group member so adopts
this Agreement, this Agreement shall establish the trust for such plans as are
specified by such controlled group member and shall constitute a continuation,
amendment and restatement of any prior trust for any such plans.


9.2 Segregation from Further Participation. The company may, if it so
determines, at any time designate any group or groups of the eligible employees
or other beneficiaries covered by a plan as a separate class and may direct the
Master Trustee to segregate in a separate fund, to be held for the benefit of
such class, the part of the Fund allocable to such class as determined by the
company or by an actuary appointed by the company, or some lesser amount than
such allocable part if the company or such actuary shall determine that other
equitable provision is made for the difference. The company shall cause the
Master Trustee to effect such segregation by notifying the Master Trustee of the
company’s or such actuary’s determination, together with evidence of appropriate
action by the governing body directing such segregation. The Master Trustee may
rely conclusively and without investigation upon any such notification of the
determination and evidence of appropriate action by the governing body and shall
segregate such assets as the company may direct. The Master Trustee’s valuation
of such assets for that purpose shall be conclusive. The Master Trustee shall
hold all of the assets so segregated under this provision, together with such
payments as shall thereafter be made to the Fund on behalf of such class, and
the income therefrom, as a subpart of the Fund and subject to the terms of this
Agreement, or shall dispose of the same as directed by the company. In the event
that the Fund or any subpart thereof created by this Agreement shall be
terminated as to such class, the company shall direct the disposition of the
assets held by the Master Trustee for such class through transfer to a successor
trustee, the purchase of annuities, or other means, as the company shall
determine, and thereafter such employees and other beneficiaries shall not have
any rights in the Fund, or against the Master Trustee.


16

--------------------------------------------------------------------------------


 
9.3 Loss of Qualification. The company shall promptly notify the Master Trustee
of any determination by the Internal Revenue Service that any plan has ceased to
be so qualified under Section 401(a) of the Code. Upon such event or in the
event that any plan shall otherwise cease to become qualified, the equitable
share of such plan participating in the Fund shall be promptly segregated and
withdrawn from the Fund.



 
SECTION 10 - ADDITIONAL PROVISIONS


10.1 Assignment or Alienation. Except as may be provided by law, the Fund shall
not be subject to any form of attachment, garnishment, sequestration or other
actions of collection afforded creditors of the company, participants or
beneficiaries under any of the plans. The Master Trustee shall not recognize any
permitted assignment or alienation of benefits unless an Authorized Instruction
is received from the Named Fiduciary.


10.2 Successors and Assigns. Neither the company nor the Master Trustee may
assign this Agreement without the prior written consent of the other, except
that the Master Trustee may assign its rights and delegate its duties hereunder
to any corporation or entity which directly or indirectly is controlled by, or
is under common control with, the Master Trustee. This Agreement shall be
binding upon, and inure to the benefit of, the company and the Master Trustee
and their respective successors and permitted assigns. Any entity which shall by
merger, consolidation, purchase, or otherwise, succeed to substantially all the
trust business of the Master Trustee shall, upon such succession and without any
appointment or other action by the company, be and become successor trustee
hereunder, upon notification to the company.


10.3 Governing Law. This Agreement and the plans shall be construed in
accordance with the provisions of ERISA and other applicable federal law and, to
the extent not inconsistent with such laws, with the laws of the state of
Minnesota, without regard to its conflicts of law provisions.


10.4 Necessary Parties. The Master Trustee reserves the right to seek a judicial
or administrative determination as to its proper course of action under this
Agreement. Nothing contained herein will be construed or interpreted to deny the
Master Trustee, the Named Fiduciary or the company the right to have the Master
Trustee's account judicially determined. To the extent permitted by law, only
the Master Trustee, the Named Fiduciary and the company shall be necessary
parties in any application to the courts for an interpretation of this Agreement
or for an accounting by the Master Trustee, and no participant under any of the
plans or other person having an interest in the Fund shall be entitled to any
notice or service of process. Any final judgment entered in such an action or
proceeding shall, to the extent permitted by law, be conclusive upon all
persons.


17

--------------------------------------------------------------------------------


 
10.5 No Third Party Beneficiaries. The provisions of this Agreement are intended
to benefit only the parties hereto, their respective successors and assigns, and
participants and their beneficiaries under the plans. There are no other third
party beneficiaries.


10.6 Representations. The company, the Named Fiduciary, if applicable, and the
Master Trustee hereby each represent and warrant to the other that it has full
authority to enter into this Agreement upon the terms and conditions hereof and
that the individual executing this Agreement on its behalf has the requisite
authority to bind the company or the Master Trustee to this Agreement.


10.7 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument and may be sufficiently
evidenced by one counterpart.


10.8 Action by the Company. Any action required or permitted of the company
under this Agreement, including investment directions under Section 2.7, shall
be by resolution of a duly authorized committee appointed by its Board of
Directors, or by a person or persons authorized by resolution of such committee.
As of January 1, 2006 the members of such committee are Glenn R. Simmons, Steven
L. Watson and Paul M. Bass, Jr.


10.9 Provisions to Comply With Revenue Ruling 81-100. This Master Trust is
hereby adopted as a part of each plan now maintained or hereafter established,
adopted or assumed which meets the requirements of a qualified plan under
Section 401(a) of the Code and which invests herein. Each such plan shall be
eligible to invest its assets through this Master Trust, and shall by virtue of
such investments be considered to have incorporated as a part thereof the
provisions of this Master Trust. Only those plans which remain qualified under
Section 401(a) of the Code may continue to invest their assets in this Master
Trust. No assets of such a plan may be used for or diverted to any purpose other
than for the exclusive benefit of participants and beneficiaries under such
plan, and no assets of such plan held under this Master Trust may be assigned or
alienated by participants in such plan or by such plan. This Master Trust has
been created as a trust under the laws of the state of Texas and at all times
shall be maintained as such.




[Balance of page intentionally left blank.]

18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
effective date set forth above.




Authorized Officer of:
Authorized Officer of:
KEYSTONE CONSOLIDATED INDUSTRIES, INC.
U.S. BANK NATIONAL ASSOCIATION
By: /s/ David L. Cheek                                                     
By: /s/ Ann Roemer                                         
Name: David L. Cheek
Name: Ann Roemer
Title: President and Chief Executive Officer
Title: Vice President
Date: September 14, 2006
Date: 10/18/06







December 31   
Fiscal Year of Master Trust


19

--------------------------------------------------------------------------------

